FILED
                              NOT FOR PUBLICATION                           SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CAIN HERNANDEZ SERRANO,                           No. 08-71738

               Petitioner,                        Agency No. A097-354-771

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Cain Hernandez Serrano, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen.

We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002).

We deny the petition for review.

      The BIA acted within its broad discretion in determining that the evidence

presented with the motion to reopen was insufficient to warrant reopening. See id.

(BIA’s denial of a motion to reopen shall be reversed only if it is “arbitrary,

irrational, or contrary to law”). Hernandez Serrano’s contention that the BIA did

not review all the evidence fails because he has not overcome the presumption that

the BIA reviewed the record. See Fernandez v. Gonzales, 439 F.3d 592, 603 (9th

Cir. 2006). It follows that his due process claim fails. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error for a petitioner to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                      08-71738